Title: To George Washington from John Hancock, 18 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 18th 1776.

You will see, from the enclosed Resolves, which I do myself the Pleasure of forwarding in Obedience to the Commands of Congress, that they have bent their whole Attention to our Affairs in Canada, and have adopted such Measures, as in their Opinion, are calculated to place them on a better and more reputable Footing for the future.
The most unfortunate Death of General Thomas having made a Vacancy in that Department, and the Service requiring an officer of Experience and Distinction, the Congress have thought proper to appoint General Gates to succeed him. And I am to request, you will send him into that Provence to take the Command of the Forces there as soon as possible; and that you direct him to view Point au Fer, and to order a Fortress to be erected there if he shall think proper.
My opinion on the Resolve of the 25th May was well founded; Congress having since determined, as you will find by a Resolve herewith transmitted, that you are to employ the Indians whereever you think their Services will contribute most to the Public Good.

I shall write to the Colonies of New York, New Jersey, and Connecticut to request them to authorize you to call on their Militia if necessary. My Time will not permit me to do it now, as the Post will set out directly, and the enclosed Resolves were not passed till late yesterday Evening. I have the Honour to be Sir, your most obedt and very hble Ser.

John Hancock Presidt


A Muster Master Genl in the Room of Mr Moylan will be appointed this Day or tomorrow—and a Deputy will afterwards be sent into Canada.
I beg you will think of the Eastern Departmt with Respect to General officers, when your very important Concerns will admit.

